DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 17 and 19 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 2, the prior art does not disclose a trailer coupling device for motor vehicles, as claimed, wherein a ball neck receiving sleeve in the rest position, when viewed in the direction of gravity, is arranged higher than in the working position.  Claims 1, 3, 7, 11 – 16 and 23 depend from independent claim 2, and therefore, are also allowable.

Regarding claim 4, the prior art does not disclose a trailer coupling device for motor vehicles wherein the entire ball neck receiving sleeve in the rest position, when viewed in the direction of gravity, is arranged above a plane which runs parallel to the road surface through the central axis of the ball neck receptacle in the working position.  Claim 17 depends from independent claim 4, and therefore, are also allowed.
Regarding claim 5, Williams discloses a trailer coupling device for motor vehicles, as claimed, but does not teach, in the rest position, a region of the ball neck receiving sleeve forming the insertion opening is the lowest region thereof when viewed in the 

Regarding claim 6, Williams discloses a trailer coupling device for motor vehicles as claimed, but does not teach the ball neck receiving sleeve in the rest position projects downwards in the direction of gravity with at most a quarter of its extent in the direction of gravity beyond the supporting unit, transversely to the central axis in the working position.  Claim 21 depends from independent claim 6, and therefore, is also allowable.

Regarding claim 8, Williams discloses a trailer coupling device for motor vehicles, as claimed, but does not disclose the ball neck receiving sleeve in the working position is arranged below the pivot axis when viewed in the direction of gravity.  Instead, in the working position, the Williams device is arranged at the same level with the pivot.  Claim 9 depends from independent claim 8, and therefore, is also allowable.

Regarding claim 10, Williams discloses a trailer coupling device for motor vehicles, as claimed, but does not disclose in the rest position a central axis of the ball neck receptacle runs substantially vertically when the motor vehicle is on a horizontal road surface.

Regarding claim 20, Williams discloses a trailer as in claim 18, but does not explicitly teach wherein the side parts of the supporting unit are provided with guide 

Regarding claim 22, Williams discloses the trailer coupling device according to claim 1, but does not disclose the pivot movement between the working position and the rest position is motor- driven, and it is not obvious to modify William’s coupling device to include a motor without destroying its intended function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Felicia L. Brittman/           Examiner, Art Unit 3611                         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611